PER CURIAM.
Applicant continues to insist that the date of filing of the supplemental and amended petition was February 10, 1982, and that the court has misinterpreted that date. The document clearly bears the filing date of February 18, 1982 and we cannot understand applicant’s insistence otherwise.
While that date was important in our decision to grant certiorari, it is only one facet of the entire procedural situation which led to the ultimate decision. The application for rehearing is denied.